—Order, Order, Family Court, Bronx County (Cira Martinez, J.), entered on or about February 28, 1997, which dismissed petitioner’s writ of habeas corpus for custody of his biological son and terminated his temporary right of visitation, unanimously affirmed, without costs.
Petitioner, an unwed father, failed to promptly assert his parental rights in that he did not manifest a willingness to assume full custody of the child or hold himself out publicly as the father of the child until after the mother had informed him of her consent to an adoption, did not provide any financial support for the pregnancy or birth expenses, did not participate in any of the prenatal care, and has not demonstrated any bond with the child independent of the mother (see, Matter of Raquel Marie X., 76 NY2d 387, 408, cert denied sub nom. Robert C. v Miguel T., 498 US 984; see also, Matter of Robert O. v Russell K., 80 NY2d 254). Concur—Milonas, J. P., Mazzarelli, Andrias and Colabella, JJ.